Citation Nr: 1445624	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder on a direct basis.

2.  Entitlement to service connection for a left knee disorder to include as secondary to a right knee disorder. 

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

4.  Entitlement to a separate compensable disability rating for right knee semilunar cartilage disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. E. Turner, II

INTRODUCTION

The Veteran had active duty service from April 1961 to April 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from an appeal of a July 2011 rating decision by the Ft. Harrison, Montana Regional Office (RO) of the Department of Veterans' Affairs (VA) which denied the Veteran's claim for an increased rating in excess of 10 percent for service connected right knee arthritis, and an October 2013 Supplemental Statement of the Case (SSOC) which confirmed the 10 percent evaluation for right knee arthritis and denied a claim for service connection for a left knee disorder.  The present claim for a rating increase was filed March 13, 2009.  


FINDINGS OF FACT

1.  In an unappealed August 2009 rating decision, the RO denied service connection for a left knee disorder on a direct basis. 

2.  The evidence associated with the claims file subsequent to the August 2009 rating decision relates to the unestablished fact an injury in service necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee disorder is not related to service or to any service-connected disability.  

4.  For the entire period on appeal, the Veteran's right knee disability has been manifested by limited flexion, painful motion, and frequent joint effusion.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder on a direct basis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

2.  A left knee disorder was not incurred in service and is not proximately due to or a result of a service connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1133, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for a disability rating in excess of 10 percent for DJD for the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.71(a), Diagnostic Codes 5003, 5010 (2013). 

4.  The criteria for a separate rating of 20 percent semilunar cartilage disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.71(a), Diagnostic Code 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for his left knee condition to include as secondary to his right knee disability, and an increased rating for his service connected right knee disability (see Appellant Brief dated June 23, 2014).  

As a general matter, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for his left knee condition was denied by an RO rating decision dated August 2009.  The basis for the denial was lack of evidence an injury was either caused in or related to military service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

In a November 2011 letter, the Veteran stated that it was his belief that he injured his left knee in the same accident that caused injury to his right knee.  Additionally, the Veteran stated that his claimed left knee injury was exacerbated over the years by his documented right knee injury.  In addition to these statements, the evidence added to the record since the August 2009 rating decision includes a lay statement by the Veteran's spouse documenting the decline in the Veteran's activity and increase in pain in both knees over 46 years of marriage, and an October 2011 VA examination of both knees in which the Veteran stated he did fall on his left knee during the in-service accident but that the left knee was not fractured.  Additionally, the VA examiner confirmed traumatic arthritis in both knees.  The Board finds that this additional evidence is both new and material regarding service connection.  Therefore, the claim is reopened.

Specifically, the new evidence relates to the unestablished fact that an injury occurred in service or was manifested within one year of service separation.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  As such, this evidence is both new and material under the Court's recent interpretation of 38 C.F.R. § 3.156(a).  Therefore, as noted above, the Board finds that the evidence obtained since the most recent final denial in August 2009 is both new and material evidence because the evidence was not previously of record and it addresses an element of service connection necessary to substantiate the Veteran's claim and the claim must therefore be reopened.  Separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).

Service Connection for Left Knee Condition

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Regulations further provide that certain listed conditions shall be granted service-connection if manifested to a compensable degree within established time limits.  38 C.F.R. § 3.309 (2013).

The Veteran fractured his right patella in a fall during service in 1961 and required hospitalization and a cast.  In November 2011 the Veteran stated that he has had to use his left knee more to compensate for the weakened right knee injured in service.  The Veteran further stated that he truly believes he also injured his left knee in the accident in which he fractured his right patella.  The Veteran added that his left leg is larger than his right leg and his weakened right knee caused his left knee to deteriorate faster than it would under normal wear and tear.  In a lay statement received November 2011, the Veteran's spouse stated she has to help the Veteran up stairs after he has been on his feet all day, the Veteran's knees swell up when they try to take walks together, the Veteran's knees get stiff if he sits too long, and the Veteran has been prone to falls due to his knees giving out.  In March 2012 the Veteran stated that "from day one ... my knees are in terrible condition from injury in the military".  The Veteran acknowledged that he had several accidents while employed as a motorcycle patrol officer including documented injuries to his left knee, but nevertheless contends that "my knees never were the same after the accident in the military".  

The Veteran's service treatment records indicate a right knee injury but are silent as to any complaint, treatment or diagnosis of a left knee injury acquired in service.  The Veteran's January 1964 separation exam is likewise silent as to any indication of a left knee injury in service.  On the January 1964 report of medical history for separation, the Veteran did not indicate there was any trouble with his left knee although he did report his fractured right knee cap.  Similarly, in October 1964 the Veteran's acceptance into the LAPD was deferred one year for his right patella injury, but there was no mention of any left knee injury or abnormality on the examination report and the Veteran reported nothing to the LAPD concerning his left knee.  In examinations such as these, especially examinations concerning similar body systems and like symptomatology, a full reporting can be reasonably expected.  Finally, the November 2011 lay statement provided by the Veteran's spouse, while probative as to the Veteran's current medical infirmities, is vague and of little evidentiary value concerning any left knee injury acquired in service or within one year after service.  

Although the Veteran stated he fell on his left knee in service in the same accident that fractured his right patella, there is no medical record of a left knee injury in service.  There are however several post-service injuries.  In medical records from the Veteran's period of employment with the Los Angeles Police Department (LAPD) doctors noted his frequent knee injuries on the job.  In October 1974 the Veteran was diagnosed with a possible torn meniscus after injuring his left knee on a kick-starter.  In an April 1981 Worker's Compensation examination, Dr. S.B. noted "with regard to both knees, [the Veteran] has succumbed to numerable accidents, all documented over the years and a number of times he has fallen off his motorcycle and been involved in altercations and this has culminated in chronic discomfort in both knees, however particularly the left knee".  During a February 2010 orthopedic consultation the Veteran indicated he had been involved in 9 motorcycle accidents of which 7 required hospitalization and had undergone multiple surgeries on both knees.

The Board acknowledges the Veteran has a current diagnosis of DJD in his left knee and has experienced pain and limited range of motion in that joint as a result.  The Veteran's spouse provided a competent and credible account of general deterioration over the years, and the Veteran stated to the October 2011 VA examiner that he fell on both knees during the in-service accident.  However, the silence of the service treatment records, the service separation examination, the LAPD entrance examination, and subsequent LAPD treatment records speak volumes and the Board must conclude that service-connection for a left knee condition is not warranted on a direct basis.  Additionally, service-connection is not warranted for DJD (arthritis) on a presumed basis under 38 C.F.R. § 3.309 as there is no indication that arthritis was present at the time of service separation, or had manifested to a compensable degree within one year after service separation.

Even without an injury in service, the Veteran may still get service-connection if his current injury is proximately due to or a result of another service connected disability.  In addition to the Veteran's contention that his left knee injury was caused by years of favoring his weakened right knee, the Veteran submitted private medical evidence.  In a March 2012 letter, Dr. N. V. indicated that the Veteran's right knee problem was putting more stress on his left knee resulting in increased problems with his left knee.  Dr. N. V. further indicated that the Veteran was having more pain in both knees exacerbated by prolonged standing or walking short distances.  Examination of both knees revealed swelling and significant degenerative nodules and Dr. N. V. opined that "the majority of [the Veteran's] knee problems is (sic) a result of trauma to his knee while he was serving in the military".  

In a June 2009 Compensation and Pension exam, the VA examiner reviewed the claims file including the service treatment records and medical records and noted upon examination that the Veteran's knees were stable to varus and valgus stress bilaterally, anterior and posterior drawers were negative bilaterally, Lachman's was negative bilaterally, and the Veteran was negative for patellar grind bilaterally.  The Veteran was positive for Mcmurray's sign bilaterally and there was evidence of lateral joint line tenderness bilaterally.  A 1.5 cm difference in thigh circumference was noted with the right thigh slightly larger than the left.  Pain with guarding was indicated at 130 degrees flexion bilaterally but there was no evidence of further limitation in motion due to pain, weakness, incoordination, or fatigue flowing from repetitive use.  Although the June 2009 VA examiner noted DJD bilaterally, he opined the Veteran's left knee condition was less likely than not related to service.  The examiner noted the service treatment records, military separation exam, and entrance exam conducted by LAPD were silent for complaints of or treatment for any left knee condition.  The examiner further noted injuries to the Veteran's left knee were well documented while serving on the [police] force.  

Similarly, an October 2011 VA exam indicated objective findings consistent with the June 2009 exam although in 2011 the Veteran's left knee flexion was limited to 110 degrees.  The VA examiner noted bilateral functional loss and bilateral pain on movement of the knees and bilateral tenderness on palpation.  Bilateral meniscus tears and frequent bilateral joint effusion also were noted.  In that October 2011 exam, the VA examiner opined that it was less likely as not that the Veteran's left knee condition was caused by service.  The examiner explained "there is no documentation of a left knee injury in service, his osteoarthritis is likely age related and caused by normal wear and tear.  He has also had left knee surgery, residuals from the left knee surgery are likely contributing to the left knee pain".

While it is undisputed that the Veteran has a current diagnosis of DJD of the left knee, the Board finds that it is not related to his military service.  The Board must balance the statements he made at service separation and upon acceptance by LAPD, against the Veteran's statements made in support of his claim.  The current assertion as to DJD in service and since service directly conflicts with his account at service separation of no history of left knee trouble and no left knee trouble at the time.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important.  The recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of memory.  Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  Furthermore, the Board observes that statements made to physicians at the time of discharge from service and upon acceptance to the LAPD for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to report the facts accurately in order to receive proper diagnosis and care.  This further enhances the accuracy that can be placed on the report made at separation in comparison to the accounts made in the context of a claim for disability benefits.

Although Dr. N. V. did address the Veteran's right knee trauma in service and noted his current problems in both knees, the June 2009 and October 2011 VA examiners' opinions are the most probative medical evidence addressing the etiology of the Veteran's disorder, because they are clearly factually informed, medically based and responsive to this inquiry.  The examiners provided full and complete rationale for the opinions which were based on reviews of the file and thorough examinations of the Veteran.  The November 2011 examiner reviewed the Veteran's medical history and determined that the Veteran's current diagnosis of DJD was age related and not related to his active duty service.  This examiner reviewed the pertinent records and conducted a physical examination and concluded that the Veteran's current DJD was not the result of or caused by service, but rather the result of a natural aging process.  He further noted that the Veteran's current diagnosis of mild DJD of the left knee was not related to the service-connected right knee disability.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As both the June 2009 and October 2011 VA examiners' opinions are based upon evaluations of the Veteran and review of the claims folder, the Board finds that they are entitled to the most weight regarding the etiology of the Veteran's left knee condition.  The opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service, entrance into LAPD, and subsequent medical treatment for left knee injuries while on the police force is more convincing than the statements made in support of his claim.  

As the Board has found the Veteran's left knee condition is neither related to service nor secondary to his right knee disability, the Board concludes that service connection for left knee condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Right Knee Disability

In addition to claiming service-connection for a left knee condition, the Veteran has filed a claim for an increased rating for his service-connected right knee condition.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In certain cases, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

For a veteran to receive compensation for a service connected disease or injury, the symptoms the Veteran is experiencing must be closely identifiable with established disability categories.  See 38 C.F.R. §§ 4.1, 4.10.  More severe and disabling conditions receive a higher disability rating and thus more compensation.  It is not expected that every disease or disabling condition will show all the findings specified in the rating schedule and fit all the criteria.  However, the disease or disabling condition must sufficiently match the characteristics listed in the rating schedule, and the rating assigned must coordinate with the actual functional impairment.  See 38 C.F.R. § 4.21.  Additionally, the evaluation of the same disability under various diagnoses is to be avoided although there are exceptions for disabilities involving certain systems of the body, including the joints.  See 38 C.F.R. § 4.14.  

The Veteran's 10 percent right knee disability rating is pursuant to Diagnostic Code 5010.  This Diagnostic Code is for traumatic arthritis; the rating schedule specifies that diseases listed under Diagnostic Code 5010 will be rated as arthritis, degenerative.  38 C.F.R. § 4.71a (2013).  Diagnostic Codes 5260 and 5261 are for limitation of leg flexion and extension.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Knee impairment manifested by tears, dislocation, or removal of the meniscus or semilunar cartilage that results in frequent episodes of "locking" pain and effusion into the joint warrants a 20 percent rating and symptomatic residuals following removal of meniscal cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

A claimant who has arthritis and dislocated semilunar cartilage with frequent "locking", pain, and joint effusion of the knee may be rated separately under Diagnostic Code 5003, Diagnostic Code 5257, and Diagnostic Code 5258, and rating a knee disability under a combination of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

As previously noted, diseases under Diagnostic Code 5010 will be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined and not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion when associated with the major joints and minor joint groups.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury. 38 C.F.R. § 4.59 (2013).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2013).

Of additional significance is the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's knee disabilities.  See, e.g., Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "such symptoms as, followed by a list of examples, provides guidance as to the... symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms...").  Hence, the Veteran's knee symptoms of pain, tenderness, swelling, effusion, and stiffness would be contemplated by the criteria for a 10 percent rating under DC 5003 and DC 5010.  38 C.F.R. § 4.14 (2013).

Turning to the evidence of record, the Veteran filed a claim for an increased rating for his service-connected right knee disability March 13, 2009.  In a June 2013 VA examination the Veteran stated he had increased pain and stiffness in his right knee since the 2011 VA examination.  The Veteran further reported flare ups of increased pain and decreased range of motion.  The examiner noted right knee flexion at 115 degrees, with objective evidence of painful motion at 115 degrees.  The Veteran was able to perform repetitive use testing with the same 115 degree flexion result.  In addition to the reduced range of motion, the examiner noted bilateral knee pain and a right knee protuberance below the patella.  Muscle strength was noted at 4/5 indicating active movement against some resistance.  No anterior, posterior, or medial-lateral instability was noted.  Additionally, there was no indication of patellar subluxation or dislocation and no indication of shin splints.  The examiner did note the Veteran has a meniscus condition evidenced by bilateral meniscal tears and frequent bilateral episodes of joint effusion.  Finally, the examiner noted stable, non-painful, bilateral scarring from the Veteran's numerous knee surgeries and reported stable post-operative and degenerative changes involving both knees.  

The October 2011 VA examination was similar but for right knee flexion being limited to 110 degrees with painful motion evidenced at 110 degrees.  The 2011 VA examiner also noted bilateral meniscal tears with frequent episodes of bilateral joint effusion.  Finally, the 2011 VA examiner noted the Veteran had previously had 3 arthroscopic procedures on his right knee between 1981 and 1993.  Both the 2013 and the 2011 examiners confirmed degenerative and/or traumatic arthritis by the available imaging studies and both examiners reported the Veteran does not use any assistive walking devices.
 
Given the above, the Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent "locking", pain and effusion into the joint.  This is because of the history of meniscus impairment or injury without clear surgical repair.  There is a history of knee surgery.  However, the June 2013 VA examination report states that the Veteran has a meniscus (semilunar cartilage condition) but that he did not have a meniscectomy.  In view of these circumstances, the Board resolves all reasonable doubt in favor of the Veteran and assigned the 20 percent rating under Diagnostic Code 5258 rather than Diagnostic Code 5259 (symptomatic which presupposes a meniscectomy.   

A separate rating under Diagnostic Code 5257 is not warranted.  Diagnostic Code 5257 is described by other impairment of the knee or slight, moderate, or severe, subluxation or lateral instability of the knee.  Recurrent subluxation or lateral instability has not been shown to any degree in any VA examination and the Veteran's symptoms are fully contemplated by other, more appropriate codes.  

Furthermore, although the Veteran contends that the 10 percent disability ratings do not compensate him for functional loss, the Board notes that functional loss was the basis of the initial assignment of the disability rating.  As discussed above, the rating criteria for Diagnostic Code 5010 has been used to rate the Veteran in this case.  Diagnostic Code 5010 is based on limitation of motion.  The rating criteria expressly state that when the limitation of motion is noncompensable, as it is in this case, a 10 percent rating is applied.  Additionally, the list of findings that are used to objectively confirm limitation of motion is preceded by the term "such as" and therefore permits consideration of the Veteran's other symptoms of his right knee disability.  To this end, the Board has considered all of the Veteran's treatment records as well as the Veteran's subjective complaints of pain, swelling, and difficulty with certain activities.  The Board notes that the Veteran reported pain, and limits to his exercise, hiking, recreation, and driving.  However, he did not have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There is no evidence which suggests, that, on repetitive use, the right knee was restricted by pain or other factors to only 45 degrees flexion, the criteria for a 10 percent rating, or restricted such that any separate compensable rating for extension would be warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that all of the evidence, taken together, shows that the Veteran is entitled to the assigned 10 percent rating for DJD, and no more, for his right knee.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during relevant period in question.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260 (2013).

The Board has reviewed the record to determine whether or not any other diagnostic code may be applicable to the Veteran's disabilities and entitle him to a higher rating, but has found none.  As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, and does not have symptomatic residuals of meniscal cartilage removal there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5259.

As there is no medical evidence supporting an increased rating for the knee disability the claim for an increased rating for the right knee arthritis must be denied.  However, a separate compensable rating for dislocated semilunar cartilage with the Veteran's symptoms is appropriate.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the right knee disability, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected DJD of the right knee, see 38 C.F.R. § 4.71a, Diagnostic Codes 5010, is manifested by pain which impairs his ability to stand and walk for long periods, stiffness while seated, and limited flexion with associated pain.  The resulting impairment is contemplated by the rating schedule.  Diagnostic Code 5010 provides disability ratings on the basis of degree of impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A signed notice letter was received September 30, 2011.

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, VA treatment records, LAPD medical records, Workers' Compensation medical records, and private treatment records. 

The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  However, he asserts that his right knee condition is more severe than what was noted during his October 2011 VA exam.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a left knee disability is reopened.  

Service connection for left knee condition is denied.

An increased disability rating in excess of 10 percent for DJD of the right knee, is denied.

A separate 20 percent rating for dislocated semilunar cartilage of the right knee is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


